Citation Nr: 0917001	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 28, 2006, 
for a permanent and total disability evaluation for pension 
purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). The RO granted nonservice connected pension 
benefits, effective December 28, 2006, the date of VA's 
receipt of the Veteran's claim.  The Veteran appealed.

The Veteran was scheduled for a Travel Board hearing at the 
RO in September 2008 but failed to report for the hearing. He 
requested that his hearing be rescheduled in correspondence 
received later that month by the RO.  

In November 2008, the Board remanded the claim to the RO, to 
re-schedule the Travel Board hearing. Subsequently, the 
Veteran failed to report for a February 2009 Travel Board 
hearing. 


FINDINGS OF FACT

1. The Veteran's application for a permanent and total 
disability evaluation for pension purposes was received by VA 
on December 28, 2006.

2. There was no formal claim, informal claim, or written 
intent to file a claim for pension benefits prior December 
28, 2006.


  CONCLUSION OF LAW

The criteria for an effective date earlier than December 28, 
2006, for the award of a permanent and total disability 
evaluation for pension purposes have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.155, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim. The claimant was 
provided the opportunity to present pertinent evidence, 
including an opportunity for Board hearings however, he 
failed to report for two scheduled hearings.  In sum, there 
is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and VA 
facility medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Analysis

On December 28, 2006, the RO received the Veteran's claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes.

Subsequently, by rating action in March 2007 the RO granted 
entitlement to pension benefits effective from December 28, 
2007, the date of claim.

The Veteran disagreed with the effective date of the pension 
benefits and states that it should be November 8, 2004, the 
date he allegedly became permanently disabled.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of award of pension based on an original claim 
will be the, "[d]ate of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

Under 38 C.F.R. § 3.155(a), the Veteran or his representative 
can file an informal claim by communicating an intent to 
apply for one or more VA benefits.  See also 38 C.F.R. § 
3.1(p) (2008).  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).

If the Veteran was prevented, by reasons of a disability, 
which was so incapacitating, from applying for pension 
benefits for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled, the 
effective date will be the date of application for the 
benefits or the date on which he became permanently and 
totally disabled, provided that the Veteran applies for a 
retroactive award within one year from such date, whichever 
is to the advantage of the Veteran. 38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(1) (emphasis added). While rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented filing the 
claim. Id.

The Veteran's application for a permanent and total 
disability evaluation for pension purposes was not received 
at the RO until December 28, 2006, or over two years after 
the alleged onset of total disability in November 2004.  In 
order to qualify for a retroactive award of benefits to 
November 2004, the Veteran would have had to have submitted 
his claim by November 2005.  There is no evidence that VA 
received a claim for a permanent and total disability 
evaluation for pension purposes prior to December 28, 2006.  
Hence, the Board finds that the preponderance of the evidence 
is against an effective date prior to December 28, 2006. The 
claim is denied.

In this regard, there is no evidence in the record that the 
Veteran was prevented by reasons of an incapacitating 
disability from filing his claim.  Therefore, 38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(1) do not apply.  Moreover, 
the Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to an effective date prior to December 28, 2006, 
for the grant of a permanent and total disability evaluation 
for pension purposes. The Veteran did not file a formal claim 
between November 2004 and December 27, 2006, and he did not 
file an informal claim during that period. There are no 
personal statements provided by the Veteran or his 
representative during that time period that would indicate an 
informal claim. Therefore, as no formal or informal claim was 
filed.

For the reasons stated above, the preponderance of the 
evidence is against a finding that an effective date prior to 
December 28, 2006, is warranted for the grant of entitlement 
to a permanent and total disability evaluation for pension 
purposes.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

An effective date earlier than December 28, 2006, for the 
award of a permanent and total disability evaluation for 
pension purposes is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


